     Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

DONNA CARR                                             * CIVIL ACTION NO.:
                                                       *
VERSUS                                                 * JUDGE:
                                                       *
AXIS SURPLUS INSURANCE COMPANY                         * MAGISTRATE JUDGE:
AND PAT O’BRIEN’S BAR, INC.                            *
                                                       *
                                                       *
*      *       *       *         *      *    *         *

            LIST OF DOCUMENTS INCLUDED IN STATE COURT RECORD

    1. Petition for Damages and Request for Notice

    2. Citation issued to Pat O’Brien’s Bar, Inc.

    3. Letter requesting Service on Pat O’Brien’s Bar, Inc.

    4. Citation issued to AXIS Surplus Insurance Company

    5. Citation issued to Pat O’Brien’s Bar, Inc. – Defendant’s




                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing documents, attached hereto, constitute

the entire State Court record.


                                             __________________________________
                                             JENNIFER L. SIMMONS




                                                 -1-              (;+,%,7%
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 2 of 14
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 3 of 14
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 4 of 14
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 5 of 14
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 6 of 14
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 7 of 14
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 8 of 14
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 9 of 14
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 10 of 14
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 11 of 14
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 12 of 14
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 13 of 14
Case 2:20-cv-02543-GGG-MBN Document 1-2 Filed 09/18/20 Page 14 of 14
